Case 2:20-cr-00127-TOR   ECF No. 3   filed 10/21/20   PageID.3 Page 1 of 5




                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



                                                             Oct 21, 2020
                                                                 SEAN F. MCAVOY, CLERK




                                        2:20-CR-127-TOR
Case 2:20-cr-00127-TOR   ECF No. 3   filed 10/21/20   PageID.4 Page 2 of 5
Case 2:20-cr-00127-TOR   ECF No. 3   filed 10/21/20   PageID.5 Page 3 of 5
Case 2:20-cr-00127-TOR   ECF No. 3   filed 10/21/20   PageID.6 Page 4 of 5
Case 2:20-cr-00127-TOR   ECF No. 3   filed 10/21/20   PageID.7 Page 5 of 5
